
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.2


SECURITY AGREEMENT


        This SECURITY AGREEMENT, dated as of September 12, 2002 (the "Security
Agreement"), is executed by Aspeon, Inc., a Delaware corporation ("Debtor"), in
favor of the investors listed on Schedule A (each a "Secured Party" and
collectively, the "Secured Parties") to that certain Secured Convertible Note
Purchase Agreement dated as of the date hereof (the "Purchase Agreement").


RECITALS

        A.    Debtor has executed Secured Convertible Promissory Notes (each a
"Note" and collectively, the "Notes") in favor of the Secured Parties.

        B.    In order to induce each Secured Party to extend the credit
evidenced by the Notes, Debtor has agreed to enter into this Security Agreement
and to grant Collateral Agent the security interest in the Collateral described
below.


AGREEMENT

        NOW, THEREFORE, in consideration of the above recitals and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor hereby agrees with Collateral Agent and the Secured Parties
as follows:

        1.    Definitions and Interpretation.    When used in the Security
Agreement, the following terms shall have the following respective meanings:

        "Collateral" shall have the meaning given to that term in Section 2
hereof.

        "Lien" means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, security interest, charge, claim
or other encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any agreement to give or refrain from giving a lien,
mortgage, pledge, hypothecation, assignment, deposit arrangement, security
interest, charge, claim or other encumbrance of any kind.

        "Obligations" shall mean and include all loans, advances, debts,
liabilities and obligations, howsoever arising, owed by Debtor to the Secured
Parties of every kind and description (whether or not evidenced by any note or
instrument and whether or not for the payment of money), now existing or
hereafter arising under or pursuant to the terms of the Notes and the
Transaction Documents, including, all interest, fees, charges, expenses,
attorneys' fees and costs and accountants' fees and costs chargeable to and
payable by Debtor hereunder and thereunder, in each case, whether direct or
indirect, absolute or contingent, due or to become due, and whether or not
arising after the commencement of a proceeding under Title 11 of the United
States Code (11 U.S.C. Section 101 et seq.), as amended from time to time
(including post-petition interest) and whether or not allowed or allowable as a
claim in any such proceeding.

        "Transaction Documents" shall mean this Security Agreement, the Purchase
Agreement, the Notes and all other documents, instruments and agreements
executed and delivered in connection herewith or therewith or in respect of the
closing of the transactions contemplated hereby or thereby.

        "UCC" shall mean the Uniform Commercial Code as in effect in the State
of California from time to time.

1

--------------------------------------------------------------------------------




        Unless otherwise defined herein, all terms defined in the UCC shall have
the respective meanings given to those terms in the UCC.

        2.    Grant of Security Interest.    As security for the Obligations,
Debtor hereby grants to the Secured Parties a security interest in and Lien on
all right, title and interest of Debtor in and to the property described in
Exhibit A attached hereto (collectively and severally, the "Collateral").
Notwithstanding the foregoing, the security interest and Lien granted herein
shall not extend to, and the term "Collateral" shall not include, any property,
rights or licenses to the extent the granting of a security interest and Lien
therein (i) would be contrary to applicable law or (ii) is prohibited by or
would constitute a default under any agreement or document governing such
property, rights or licenses (but only to the extent such prohibition is
enforceable under applicable law), including any fixed assets that secure leased
equipment under any lease or rental agreements.

        3.    Representations and Warranties.    Debtor represents and warrants
to the Secured Parties that (a) Debtor is the owner of the Collateral (or, in
the case of after-acquired Collateral, at the time Debtor acquires rights in the
Collateral, will be the owner thereof); and (b) the Secured Parties have (or in
the case of after-acquired Collateral, at the time Debtor acquires rights
therein, will have) a first priority perfected security interest in and Lien on
the Collateral. Debtor further represents and warrants that the Debtor's rights
in the Collateral constitute all requisite rights for the Debtor's business as
now being conducted and as proposed to be conducted.

        4.    Covenants Relating to Collateral.    Debtor hereby agrees (a) to
perform all acts that may be necessary to maintain, preserve, protect and
perfect the Collateral, the security interest and Lien granted to the Secured
Parties therein; (b) without written notice to the Secured Parties, not to
change Debtor's name or place of business (or, if Debtor has more than one place
of business, its chief executive office); and (c) to comply with all material
requirements of law relating to the production, possession, operation,
maintenance and control of the Collateral.

        5.    Debtor Remains Liable.    Anything herein to the contrary
notwithstanding, (i) Debtor shall remain liable under any contracts, agreements
and other documents included in the Collateral, to the extent set forth therein,
to perform all of its duties and obligations thereunder to the same extent as if
the Security Agreement had not been executed, (ii) the exercise by any Secured
Party of any of the rights hereunder shall not release Debtor from any of its
duties or obligations under such contracts, agreements and other documents
included in the Collateral and (iii) no Secured Party shall have any obligation
or liability under any contracts, agreements and other documents included in the
Collateral by reason of the Security Agreement, not shall any Secured Party be
obligated to perform any of the obligations or duties of Debtor thereunder or to
take any action to collect to enforce any such contract, agreement or other
document included in the Collateral hereunder.

        6.    Continuing Security Interest.    Debtor agrees that the Security
Agreement shall create a continuing security interest and Lien in the Collateral
which shall remain in effect until indefeasible payment and performance in full
of all of the Obligations.

        7.    Separate Obligations and Liens.    Debtor acknowledges and agrees
that (i) the Obligations represent separate and distinct indebtedness,
obligations and liabilities of Debtor to each of the Secured Parties, which
Debtor is separately obligated to each Secured Party to pay and perform, in each
case regardless of whether or not any indebtedness, obligation or liability to
any other Secured Party or any other person or entity, or any agreement,
instrument or guaranty that evidences any such other indebtedness, liability or
obligation, or any provision thereof, shall for any reason be or become void,
voidable, unenforceable or discharged, whether by payment, performance,
avoidance or otherwise; (ii) the Lien that secures each of the Secured Parties'
respective Obligations (A) is separate and distinct from any and all other Liens
on the Collateral, (B) is enforceable without regard to whether or not any other
Lien shall be or become void, voidable or unenforceable or the indebtedness,
obligations

2

--------------------------------------------------------------------------------


or liabilities secured by any such other Lien shall be discharged, whether by
payment, performance, avoidance or otherwise, and (C) shall not merge with or be
impaired by any other Lien.

        8.    Default and Remedies.    Debtor shall be deemed in default under
the Security Agreement upon the occurrence and during the continuance of an
Event of Default (as defined in the Notes). Upon the occurrence and during the
continuance of any such Event of Default, the Secured Parties shall have the
rights of a secured creditor under the UCC and all rights granted by the
Security Agreement and by law. In the event the Secured Parties exercise their
rights to remedies hereof, the proceeds from disposition of the Collateral shall
be allocated among the Secured Parties pro rata in accordance with their
respective unpaid principal amounts.

        9.    Collateral Agent.    At any time or times, in order to comply with
any legal requirement in any jurisdiction or in order to effectuate any
provision of the Security Agreement as determined in the discretion of the
holders holding a majority of the aggregate principal amount of the then
outstanding Notes (the "Majority Note Holders"), the Majority Note Holders may,
without the consent of or notice to Debtor, appoint any Secured Party, or any
bank or trust company or any other person or entity to act as collateral agent
(the "Collateral Agent"), either jointly with any Secured Party or separately,
on behalf of the Secured Parties with such power and authority as may be
necessary for the effectual operation of the provisions hereof and specified in
the instrument of appointment. Debtor acknowledges that (i) the rights and
responsibilities of the Collateral Agent under this Agreement or arising out of
this Agreement shall, as between the Collateral Agent and the Secured Parties,
be governed by the matters as among the Secured Parties and the Collateral Agent
to which Debtor shall not be a third party or other beneficiary; and (ii) as
between the Collateral Agent and Debtor, the Collateral Agent shall be
conclusively presumed to be acting as agent for itself and the Secured Parties
with full and valid authority so to act or refrain from acting. Debtor shall
irrevocably appoint Collateral Agent as its attorney-in-fact and agrees that
Collateral Agent may perform (but Collateral Agent shall not be obligated to and
shall incur no liability to Debtor or any third party for failure so to do) any
act which Debtor is obligated by this Security Agreement to perform, and to
exercise such rights and powers as Debtor might exercise with respect to the
Collateral.

        10.    Miscellaneous.    

        (a)    Notices.    All notices and other communications required or
permitted hereunder shall be in writing and shall be either mailed by United
States first-class mail, postage prepaid, or delivered personally by hand or
nationally recognized courier or sent via facsimile, addressed to the address of
each respective party set forth on the signature pages hereto, or at such other
address as each party shall have furnished to the Company in writing. All such
notices and other written communications shall be effective (i) if mailed, three
(3) business days after mailing, (ii) if delivered, upon delivery, (iii) if sent
by nationally recognized overnight delivery courier, one (1) business day after
deposit with such courier and (iv) if sent by facsimile, upon confirmation of
receipt printed/obtained from the transmitting machine.

        (b)    Nonwaiver.    No failure or delay on any Secured Party's part in
exercising any right hereunder shall operate as a waiver thereof or of any other
right nor shall any single or partial exercise of any such right preclude any
other further exercise thereof or of any other right.

        (c)    Amendments and Waivers.    The Security Agreement may not be
amended or modified, nor may any of its terms be waived, except by written
instruments signed by Debtor and the Majority Note Holders. Each waiver or
consent under any provision hereof shall be effective only in the specific
instances for the purpose for which given.

        (d)    Assignments.    The Security Agreement shall be binding upon and
inure to the benefit of Debtor and each Secured Party and their respective
successors and assigns; provided, however, that

3

--------------------------------------------------------------------------------




Debtor may not sell, assign or delegate rights and obligations hereunder without
the prior written consent of the Majority Note Holders.

        (e)    Severability.    If any provision of the Security Agreement shall
be judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

        (f)    Counterparts.    The Security Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall be deemed to constitute one instrument.

        (g)    Entire Agreement.    The Security Agreement and each of the other
Transaction Documents, taken together, constitute and contain the entire
agreement of Debtor and each Secured Party and supersede any and all prior
agreements, negotiations, correspondence, understandings and communications
among the parties, whether written or oral, respecting the subject matter
hereof.

        (h)    Governing Law.    This Security Agreement shall be governed by
and construed in accordance with the laws of the State of California without
reference to conflicts of law rules (except to the extent governed by the UCC).

        (i)    Attorneys' Fees.    In the event that any dispute among the
parties to this Security Agreement should result in litigation, the prevailing
party in such dispute shall be entitled to recover from the losing party all
fees, costs and expenses of enforcing any right of such prevailing party under
or with respect to this Security Agreement, including without limitation, such
reasonable fees and expenses of attorneys, which shall include, without
limitation, all fees, costs and expenses of appeals, as well as costs of
collection.

        IN WITNESS WHEREOF, Debtor and each Secured Party have caused this
Security Agreement to be executed as of the day and year first above written.

ASPEON, INC.

By:   /s/  DONALD W. RUTHERFORD      

--------------------------------------------------------------------------------

   

Print Name:   Donald W. Rutherford     Title:   Chief Financial Officer    
Address:   16832 Redhill Ave.
Irvine, CA 92606     Facsimile:   (949) 440-8087    

4

--------------------------------------------------------------------------------


EXHIBIT A

COLLATERAL


        All right, title and interest of Debtor, including its domestic and
foreign subsidiaries ("Subsidiaries"), now owned or hereafter acquired in and to
all personal property of Debtor and Subsidiaries, whether presently existing or
hereafter created, written, produced or acquired, including, but not limited to
the following (collectively, the "Collateral"):

(a)All equipment and fixtures (including, without limitation, furniture,
vehicles and other machinery and office equipment), together with all additions
and accessions thereto and replacements therefor;

(b)All inventory, together with all additions and accessions thereto,
replacements therefor, products thereof and documents therefor;

(c)All accounts, chattel paper, contract rights and rights to the payment of
money;

(d)All documents, books, records, files and data of the Debtor and Subsidiaries,
related to the business of the Debtor or the Subsidiaries, including, without
limitation, the Debtor's business plan and the like;

(e)All general intangibles, including, without limitation, (i) customer and
supplier lists and contracts, books and records, insurance policies, tax
refunds, contracts for the purchase of real or personal property; (ii) all
patents, copyrights, trademarks, trade names, service marks and other
intellectual property rights, (iii) all licenses to use, applications for, and
other rights to, such patents, copyrights, trademarks, trade names and service
marks, and (iv) all goodwill of Debtor and Subsidiaries;

(f)All deposit accounts, money, instruments and documents; and

(g)All proceeds of the foregoing (including, without limitation, whatever is
receivable or received when Collateral or proceeds is sold, collected,
exchanged, returned, substituted or otherwise disposed of, whether such
disposition is voluntary or involuntary, including rights to payment and return
premiums and insurance proceeds under insurance with respect to any Collateral,
and all rights to payment with respect to any cause of action affecting or
relating to the Collateral).

--------------------------------------------------------------------------------





QuickLinks


SECURITY AGREEMENT
RECITALS
AGREEMENT
EXHIBIT A COLLATERAL
